Tanger Factory Outlet Centers, Inc. Supplemental Operating and Financial Data June 30, 2009 1 Notice For a more detailed discussion of the factors that affect our operating results, interested parties should review the Tanger Factory Outlet Centers, Inc. Annual Report on Form 10-K for the fiscal year ended December 31, 2008 and the Current Report on Form 8-K dated July 2, 2009 filed to show the effects of the retrospective application of certain accounting pronouncements that became effective January 1, 2009. This Supplemental Operating and Financial Data is not an offer to sell or a solicitation to buy any securities of the Company.Any offers to sell or solicitations to buy any securities of the Company shall be made only by means of a prospectus. 2 Table of Contents Section Portfolio Data: Geographic Diversification 4 Property Summary – Occupancy at End of Each Period Shown 5 Portfolio Occupancy at the End of Each Period 6 Major Tenants 7 Lease Expirations as of June 30, 2009 8 Leasing Activity 9 Financial Data: Consolidated Balance Sheets 10 Consolidated Statements of Operations 11 FFO and FAD Analysis 12 Unconsolidated Joint Venture Information 13 Debt Outstanding Summary 16 Future Scheduled Principal Payments 17 Senior Unsecured Notes Financial Covenants 17 Investor Information 18 3 Geographic Diversification As of June 30, 2009 State # of Centers GLA % of GLA South Carolina 4 17% Georgia 3 9% New York 1 8% Pennsylvania 2 7% Texas 2 7% Delaware 1 6% Alabama 1 6% Michigan 2 5% Tennessee 1 4% Missouri 1 3% Utah 1 3% Connecticut 1 3% Louisiana 1 3% Iowa 1 3% Oregon 1 3% Illinois 1 3% New Hampshire 1 3% Florida 1 2% North Carolina 2 2% California 1 2% Maine 2 1% Total (1) 31 100% Excludes one 264,929 square foot center in Wisconsin Dells, WI, of which Tanger owns 50% interest in through joint venture arrangements.Also, excludes one 655,598 square foot shopping center and one 29,253 square foot warehouse in Deer Park, NY of which Tanger owns a 33.3% interest through a joint venture arrangement. 4 Property Summary – Occupancy at End of Each Period Shown Wholly-owned properties Location Total GLA 6/30/09 % Occupied
